Citation Nr: 0506508	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected post operative scar and recurrent tumor of the 
plantar surface of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for his service-connected post operative scar and recurrent 
tumor of the plantar surface of the left foot.

Procedural history

The veteran served on active duty from March 1955 to March 
1959.  The veteran had surgery in May 1958 to remove a 
fibroma of the plantar surface of the left foot.  

In May 1966, the veteran filed a claim for entitlement to 
service connection, stating that the fibroma on his left foot 
had reformed and was getting larger.  The veteran's claim for 
service connection was granted by the RO in an August 1966 
rating decision.  A ten percent disability rating was 
assigned.

The veteran asked for an increased disability rating two 
times prior to the instant appeal, which were denied by the 
RO in rating decisions dated in July 1971 and November 1987.  

The veteran's most recent application for an increased 
disability rating was in December 2002, which was denied by 
the RO in a May 2003 rating decision.  The veteran perfected 
his current appeal to the May 2003 rating decision with the 
timely submission of his substantive appeal (VA Form 9) in 
September 2003.  He initially requested a travel board 
hearing, but he subsequently withdrew the request.  
See 38 C.F.R. § 20.704(e) (2004).

Issue not on appeal

In his substantive appeal, VA Form 9, dated September 17, 
2003, the veteran appeared to indicate that he could not work 
"not even part-time" due to his service-connected left foot 
disability.  This is the veteran's only service-connected 
disability.

The Board notes that the veteran may have raised an informal 
claim seeking a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) in this statement.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].  The matter of 
the veteran's entitlement to TDIU has not been previously 
addressed at the RO level and is not on appeal.  It is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's post operative scar and recurrent tumor of the 
plantar surface of the left foot is objectively manifested by 
pain and tenderness to palpation.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's post operative scar and 
recurrent tumor of the plantar surface of the left foot so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected have post operative scar and 
recurrent tumor of the plantar surface of the left foot not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819 (2004).

2.  The criteria for an increased disability rating for post 
operative scar and recurrent tumor of the plantar surface of 
the left foot on an extra- schedular basis have not been met. 
38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for a service-connected post operative scar and 
recurrent tumor of the plantar surface of the left foot.  
Specifically, he contends that the growth on his foot causes 
him pain and affects his gait and his ability to stand and 
walk.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusion.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in April 
2003, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for increased rating of the 
veteran's post operative scar and recurrent tumor of the 
plantar surface of the left foot.  It specifically notified 
the veteran that in order to receive an increased disability 
rating, "the evidence must show the disability of skin 
growth on left foot [sic] has increased in severity.  This 
can be shown by medical evidence or other evidence showing 
you have persistent or recurrent symptoms of disability."  
The letter also listed the evidence received in regards to 
his claim.  Thus, the letter, in conjunction with the August 
2003 SOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO informed the veteran that VA "must 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  The letter also stated that a VA 
examination had been requested in regards to his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter told the veteran: "Complete, sign and 
return the enclosed VA Form 21-4142, 'Authorization for 
Release of Information' for any non-VA Medical Center."  The 
letter also informed the veteran that he could "get these 
records yourself and send them to us."  The letter explained 
to the veteran that it was still his responsibility to 
support his claim with appropriate evidence, and that if he 
wished for the RO to request private records on his behalf he 
must give enough information about them so that they could be 
requested from the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2003 letter requested: "Tell 
us about any additional information or evidence that you want 
us to try and get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the April 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2003, prior to the expiration of 
the one-year period following the April 2003 notification to 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2003, prior to the initial adjudication of 
this claim by rating decision in May 2003.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided a VA medical examination in April 2003, the results 
of which will be referred to below.  The report of the 
medical examination reflects that the examiner reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected post operative scar and recurrent tumor 
of the plantar surface of the left foot under 38 C.F.R. § 
4.118, Diagnostic Code 7804 [scars, superficial and painful 
on examination].

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  The 
veteran was provided notice of these changes in the August 
2003 SOC.

Because the veteran's claim for an increased rating was filed 
in December 2002, after the regulatory amendments for rating 
skin disabilities went into effect, only the new criteria 
will apply to the veteran's instant claim.

According to the revised criteria found in Diagnostic Code 
7804, a 10 percent evaluation is provided for scars that are 
superficial and painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, as 
amended by 67 Fed. Reg. 49596 (July 31, 2002).  Ten percent 
is the maximum disability rating under Diagnostic Code 7804.

The Board notes that the other scar provisions are 
inapplicable to the veteran's claim, as the medical evidence 
demonstrates that the veteran's scar does not have underlying 
soft tissue damage, is not deep, does not cause limited 
motion of the foot, is not unstable and does not limit the 
function of the veteran's foot.  This is also the reason why 
none of the provisions pertaining to the foot will be applied 
to the veteran's claim, as will be discussed in further 
detail below.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the claims folder indicates that the veteran 
developed a plantar fibromatosis on the left foot that had to 
be surgically removed in service.  As has been noted in the 
Introduction above, the RO granted service connection for 
such and assigned a 10 percent disability rating under 
Diagnostic Code 7084 in an August 1966 rating decision.

Pertinent evidence obtained in connection with the present 
appeal of his April 2003 VA examination, recent VA treatment 
records and the veteran's own statements.  
The Board notes that while there are prior-dated examination 
reports of record, their findings are similar as to 
symptomatology associated with the veteran's disability.

The veteran presented for VA examination in April 2003 
complaining of pain in the scar on the plantar surface of the 
left foot that was increasing in severity and causing him 
discomfort and difficulty with walking.  He had no complaints 
of residuals from the in-service surgery.  Physical 
examination showed a very small soft mass in the arch of the 
left foot that was very tender to palpation and even light 
pressure.  Range of motion of the foot was within normal 
limits.  The examiner noted that there was no scar from the 
surgery in the military.  The diagnosis was recurrent plantar 
fibromatosis that was originally removed in the military 
causing chronic pain.  The examiner again emphasized that 
there was no scar on the veteran's foot, adding that the 
residual is "mainly the pain with activity and walking."

VA treatment records from the VA Medical Center in Battle 
Creek, Michigan which are dated from April 2003 to August 
2003 show the veteran complaining of pain in the left foot.  
A record dated in April 2003 notes that the veteran has a 
history of multiple sclerosis (MS) that caused him "trouble 
in walking."  A neurologic note indicates that the veteran 
had a problem with walking and had to hold things in order to 
balance himself.  Romberg sign was positive.  A notation of 
impaired coordination was made and absence of sensation of 
touch in both feet.  

An outpatient treatment record dated in May 2003 shows the 
veteran was in "no apparent foot distress."  A scar on the 
plantar medial fascia was noted, with slight discomfort on 
compression and palpation.  The feet were without break in 
skin, subdermal hematoma, clavae, bullae, fissures, 
maceration, ecchymosis, abrasions, gross discoloration, gross 
deviation of foot or toes, capsulitis, pitting edema, rubor, 
pallor or cyanosis.  The assessment was "scar 
tissue/regrowth of plantar fibroma".

The veteran has submitted several statements to VA in which 
he contends that his service-connected foot condition 
adversely affects his "gait, standing and walking 
capabilities" [statement in support of claim dated December 
13, 2002] and which was productive of severe pain.  In his 
September 2003 substantive appeal, the veteran appears to 
indicate that his service-connected left foot condition 
rendered him unemployable. 

Analysis

The veteran seeks an increased disability rating for his 
service-connected post operative scar and recurrent tumor of 
the plantar surface of the left foot, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 7804.  
His present complaints include pain in the scar are that 
awakens him at night, interferes with his ability to walk and 
affects his gait and stance.  The veteran also indicates that 
he is unable to work due to this service-connected condition.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a post operative scar 
and recurrent tumor of the plantar surface of the left foot, 
the veteran has medical evidence of neurological 
symptomatology due to MS, particularly affecting lower 
extremities. 

In this case, the Board finds that medical evidence of record 
makes it clear that the lower extremity neurological problems 
are not due to the service-connected post operative scar and 
recurrent tumor of the plantar surface of the left foot but 
instead are due to non service-connected MS.  Moreover, the 
medical evidence, which is discussed below, adequately 
distinguishes between the symptomatology associated with the 
veteran's post operative scar and recurrent tumor of the 
plantar surface of the left foot and his neurological 
problems.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The medical evidence indicates that the pertinent diagnosis 
is post operative scar and recurrent tumor of the plantar 
surface of the left foot, and no neurological problems have 
been medically identified as being related to such.  Symptoms 
such as gait problems, loss of balance and the like have been 
medically attributed to the veteran's non service-connected 
MS, not the service-connected benign tumor.   
There is no competent medical evidence to the contrary.  

To the extent that the veteran or his representative may 
attempt to ascribe the lower extremity neuropathy to the 
service-connected post operative scar and recurrent tumor of 
the plantar surface of the left foot, their lay opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board believes that the service-connected symptomatology 
is limited to the immediate area of the recurrent tumor of 
the plantar surface of the left foot and are manifested 
exclusively by complaints of pain.  The Board therefore will 
not include the lower extremity neurological symptoms such as 
imbalance and altered gait, which have been attributed to MS, 
as part of its consideration of the service-connected 
disability.  

Assignment of diagnostic code

The veteran's service-connected post operative scar and 
recurrent tumor of the plantar surface of the left foot is 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7804 [painful scars].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although the service-connected disability nominally 
encompasses a scar, as noted in the factual background no 
scar has been identified, not withstanding the in-service 
excision.  The April 2003 diagnosis was recurrent plantar 
fibromatosis.  
Under Diagnostic Code 7819 [benign skin neoplasms], recurrent 
plantar fibromatosis is rated "as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or impairment of function."  

Clearly, the head, face or neck are not involved, so 
Diagnostic Code 7800 is inapplicable.  There is no evidence 
of the veteran's fibromatosis being deep, since it was 
palpated by the examining physician in April 2003, nor does 
it causing limited motion, allowing for a rating pursuant to 
Diagnostic Code 7801.  There is no evidence that the scar of 
an area of 114 square inches or greater to allow for a rating 
under Diagnostic Code 7802 [scars other than head, face, or 
neck, that are superficial and that do not cause limited 
motion].  Nor is there evidence of frequent loss of covering 
of skin over the scar to allow for a rating under Diagnostic 
Code 7803 [scar, superficial, unstable].  Changing to 
Diagnostic Code 7802 or 7803 would not further benefit the 
veteran anyway, as they too have a maximum ten percent 
disability rating.  

The Board has given careful thought to the possible 
application of application of 
Diagnostic Code 7805, or alternatively and somewhat 
redundantly the "impairment of function" clause in 
Diagnostic Code 7819.  Each of these provisions would allow 
for rating the veteran's recurring fibromatosis as a foot 
condition rather than a skin condition.

The Board believes that use of Diagnostic Code 5284 [foot 
injuries, other] is not appropriate based on the veteran's 
symptomatology, despite recent arguments of the veteran's 
representative.  See the February 2005 brief.  [The remainder 
of the diagnostic codes of the feet pertain to conditions 
that are inapplicable to the present claim and are therefore 
not for consideration.]  

Currently, the only objective medical findings are pain and 
tenderness in the area of the fibromatosis just beneath the 
surface of the left foot.  There is no indication that the 
recurring benign tumor impacts the veteran's gait or stance.  
In particular, the May 2003 VAMC outpatient notes indicate 
that the veteran is able to walk on toes and heels without 
any problems and his feet are in no apparent distress.  As 
noted above, the veteran's difficulties with balance on the 
feet has been ascribed by competent medical professionals to 
his non service-connected MS symptomatology, not to the 
service-connected recurring benign tumor.  

In short, a rating under Diagnostic Codes 7805-5284 or under 
the "impairment of function" provision in Diagnostic Code 
7819 is not appropriate based on the medical evidence of 
record, which clearly indicates that the service-connected 
disability causes pain and nothing more.  As discussed above, 
to the extent that the veteran and his representative contend 
otherwise, their lay opinions are entitled to no weight of 
probative value.  See Espiritu, supra.  

For reasons explained immediately above the Board has 
determined that there is no reason to change the currently 
assigned diagnostic code, or Diagnostic Code 7804, as it is 
most applicable to the veteran's current symptomatology.  

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for his post operative scar and recurrent tumor of the 
plantar surface of the left foot.  As noted above, ten 
percent is the maximum rating available under both the former 
and current versions of Diagnostic Code 7804.  Accordingly, a 
higher rating is not available.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the August 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  Additionally, the 
veteran argued for an extraschedular rating for his service-
connected post operative scar and recurrent tumor of the 
plantar surface of the left foot.  See the veteran's 
September 2003 substantive appeal.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's post operative scar and recurrent tumor of the 
plantar surface of the left foot.  The April 2003 VA examiner 
did not indicate that the veteran's post operative scar and 
recurrent tumor of the plantar surface of the left foot is in 
any way out of the ordinary clinically, nor was such 
demonstrated in the VAMC outpatient records.  There also is 
no evidence of hospitalization for the veteran's post 
operative scar and recurrent tumor of the plantar surface of 
the left foot, either in the recent or the remote past.  

With respect to interference with employment, previous VA 
medical examinations indicate that the veteran was employed 
as a welder between 1965 and 1971.  There is no indication in 
the medical evidence that the veteran's service-connected 
disability of the left foot markedly interferes with his 
ability to work.  Although the Board has no reason to doubt 
that the scar is painful, this is specifically contemplated 
in the currently assigned 10 percent rating.  To the extent 
that the veteran contends that symptoms such as altered gait 
and the like render him unemployable, as discussed above this 
has been attributed by his health care providers to MS, not 
the recurrent benign tumor of the left foot.   

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's post operative scar and recurrent 
tumor of the plantar surface of the left foot.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected post operative scar and recurrent tumor of 
the plantar surface of the left foot, currently evaluated as 
10 percent disabling.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for post operative scar 
and recurrent tumor of the plantar surface of the left foot 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


